DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the conductive pattern, comprising: a metal layer; and 5a first low reflective layer disposed on a first surface of the metal layer, the first low reflective layer including niobium carbide (NbC) and zinc oxide (ZnO).  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 11 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the conductive pattern including: a metal layer; and 20a first low reflective layer disposed on a first surface of the metal layer, the first low 
The following is an examiner's statement of reasons for allowance: Claim 17 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of  forming a first low reflective material layer on a first surface of the metal material layer, the first low reflective material layer including niobium carbide (NbC) and zinc oxide 20(ZnO); and integrally etching the metal material layer and the first low reflective material layer by an etchant.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-10, 12-16 and 18-20 depend from claim 1, 11 or 17 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Baek et al. (US Patent Appl. Pub. No. 2019/0004616 A1).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895